The opinion of the Court was delivered by
"Willard, A. J.
The terms of the deed between the plaintiff and defendant, bearing date twenty-eighth day of February, 1866, are decisive of a question on which the right of the plaintiff to recover depends. That deed conveys the real estate held by the defendant as trustee, and contains recitals by which it would appear that all the trust assets, including the shares of bank stock, specifically named and not transferred in terms by that deed, had been previously transferred from the defendant to the plaintiff. No attempt has been made by the plaintiff to give any other account of the nature of the transactions attending that deed than that which is declared by the deed or fairly to be inferred from its terms. Looking to the deed, we must infer that it was part of a final settlement between the parties in which all matters of difference between them were adjusted.
The condition of the estate, as it regards the bank stock, does not appear to have undergone any change since the date of the deed in question, as, previous to that time, the bank had failed ; nor is any other reason furnished by the pleadings or proofs for disturbing any settlement then made between them.
It is not essential that the deed in question should operate as a final release in order to produce the effect ascribed to it. If it evidences, in any way, the fact of a settlement between the parties, it is conclusive until the presumptions arising from its terms are properly rebutted, and this has not been done. The recital in the deed of a previous delivery of the shares of bank stock stands unexplained and uucontradicted, and must be assumed as true.
*22This view of the case fully supports the judgment below, and renders it unnecessary to examine the other questions presented on the record.
The appeal must be dismissed.
Moses, C. J., and Wright, A. J., concurred.